The defendant seeks numerous changes in the finding, claiming material facts were found without *Page 265 
evidence and that other material facts were omitted, though "admitted or undisputed." An examination of the record shows that many of the facts referred to were found on conflicting evidence, while others are not material to the issues involved, and still others are, in effect, in the finding. Two of the claims made, however, are valid. The defendant excepts to the failure of the trial court to include in the finding two provisions of the New York traffic law, which were in evidence. These were relevant and material to the situation claimed by the defendant to exist, and are undisputed. We therefore add them to the finding. They are as follows: "A vehicle turning to the left into another street, shall, before turning, pass to the right of and beyond the center of the intersecting streets; provided, however, that if directed by a traffic officer the vehicle shall pass in front of instead of around the point of intersection." "Every driver of a vehicle approaching the intersection of a street or public road shall grant the right of way at such intersection to any vehicle approaching from his right; provided, that wherever traffic officers are stationed they shall have full power to regulate traffic."
The trial court had before it the following controlling facts: The plaintiff's truck was proceeding on the right-hand side of the Boston Post Road going toward Port Chester and approaching Putnam Avenue, which came into the Post Road from the plaintiff's right, while the defendant was on Putnam Avenue approaching the Post Road. He was necessarily driving his truck on the left-hand side of the avenue because of work being done in sewer construction in that avenue. As the two cars approached the intersection, each proceeding at moderate speed and with the cars under control, and each seeing the other, the defendant, before reaching the intersection, turned across to the *Page 266 
right-hand side of the avenue and came to the intersection before the plaintiff reached there. If the defendant intended, as he claimed, to go east on the Post Road, it was his duty to pass across the Post Road around the center of the intersection on to the south side of that road. The rules of law governing such a situation are contained in those extracts which we have added to the finding. It is here that contradictory and conflicting evidence develops. The defendant claims to have proceeded straight out of Putnam Avenue with this purpose in mind, while the plaintiff and his witnesses claim that the defendant turned to the right when reaching the Post Road and proceeded on the right-hand side of the Post Road going in the same direction in which the plaintiff's truck was going. The trial court reached the conclusion that the plaintiff's version of the matter was true and this vital point being established, the positions of the two cars were thus those of a leading and a following car. Under these circumstances, the parties were subject to another provision of the New York traffic law which is contained in the finding. This provided that if the driver of the leading car desired to turn across the road to his left, he should first see that there was sufficient space to permit him to do so safely and then warn the following car "either by holding his arm straight out horizontal or at right angles to the car or by operating an adequate mechanical signal device." It is found that the defendant's car was not equipped with the mechanical device referred to and that the defendant himself failed to note whether there was sufficient space to permit the turn across the path of the following car in safety, and that the defendant gave no signal of any kind, but suddenly turned to the left across the path of the following car, which was then close behind, and had also turned somewhat to the left and sounded *Page 267 
a horn with the intention of passing the defendant's car. The trial court finds that this action of the defendant rendered a collision inevitable and that there was no fault on the plaintiff's part which contributed to this result. The subordinate facts found clearly support the trial court's conclusion that the collision was thus caused solely by the negligence of the defendant. This conclusion renders consideration of other reasons of appeal unnecessary, since they could not in any event affect the result.
   There is no error.
In this opinion the other judges concurred.